                     Case 1:15-cr-00312-PAE Document 84 Filed 09/16/21 Page 1 of 1




                                                         September 15, 2021

           BY ECF

           Honorable Paul A. Engelmayer
           United States District Judge
           Southern District of New York
           Thurgood Marshall United States Courthouse
           40 Foley Square, Courtroom 1305
           New York, NY 10007

           Re:    United States v. Ronnell Booth,
                  15 Cr. 312 (PAE)

           Dear Judge Engelmayer:
                  I write regarding the upcoming VOSR status conference in the above-
           captioned case that is currently scheduled for September 30, 2021. Ronnell Booth’s
           parallel state misdemeanor case remains pending, and the parties are still awaiting a
           meaningful update on its progress. Additionally, I am counsel of record in United
           States v. Delowar Hossain, (S1) 19 Cr. 606 (SHS), which will proceed to trial on
           September 29, 2021. In light of these circumstances, I respectfully request a 30-day
           adjournment of the status conference. The Government and Mr. Booth’s supervising
           officer from United States Probation consent to this application.
                                                            p       y Submitted,,
                                                         Respectfully

GRANTED. The conference is adjourned to
November 10, 2021 at 2:30 p.m. The Clerk of
Court is requested to terminate the motion at Dkt.       Andrew
                                                         A ndrew J. Dalack,
                                                                    Dalack, Esq.
No. 83.                                                  Assistant Fed
                                                                     deral Defender
                                                                   Federal
                             9/16/2021                   Federal Defenders of New York, Inc.
       SO ORDERED.                                       (212) 417-8768 | (646) 315-1527

                       
                   __________________________________
                         PAUL A. ENGELMAYER
                         United States District Judge
